Citation Nr: 0106060	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of the veteran's superficial scar of the right eye 
and temple, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from February 1960 to November 
1962 and from November 1963 to August 1965.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1999 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which established service connection for 
superficial scar of the right eye and temple and assigned a 
10 percent evaluation for that disability under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  
In December 1999, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
January 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
eye and temple area scar residuals.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
right eye and temple area scar residuals.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled. 


REMAND

The veteran advances that the record supports assignment of 
both an evaluation in excess of 10 percent under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000) 
and a separate compensable evaluation under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000) for his 
superficial scar of the right eye and temple.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The RO may not have 
considered the veteran's claim for a separate evaluation 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2000).  Therefore, the claim must be returned to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

2.  The RO should then adjudicate the 
veteran's entitlement to a separate 
compensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2000) for 
his right eye and temple area scar 
residuals with express consideration of 
the Court's holding in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


